Citation Nr: 0938367	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-15 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for tinnitus.  This award represents a complete 
grant of the benefit sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.  

The Veteran contends that service connection for tinnitus is 
warranted because he developed this condition during service 
due to acoustic trauma in his duty assignment to the Army 
Band.  Specifically, he reports that he has had intermittent 
ringing in his ears since service and constant ringing in his 
ears for the past few years.  See May 2009 Substantive 
Appeal.  He has also reported that he did not know that 
"tinnitus" was ringing in the ears until a few years ago.  
See May 2009 Substantive Appeal.  The Board notes that the 
Veteran's military duty assignment, as noted on his DD-214, 
was to the Army Band, and that service connection is in 
effect for the Veteran's bilateral hearing loss.  In this 
regard, the Board also notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Ch. 85, Inner Ear. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, tinnitus.  Post-
service, the evidence of record indicates that the Veteran 
was first diagnosed with tinnitus in June 2008.  

As noted above, the Veteran is already service-connected for 
bilateral hearing loss, and as such, the Board concedes that 
he had noise exposure during service.  Because it is 
undisputed that the Veteran was exposed to noise during 
service and currently has tinnitus, the Board will focus on 
the evidence that pertains to whether his tinnitus is related 
to his in-service noise exposure.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

VA treatment records indicate that, in June 2008, the Veteran 
reported having intermittent tinnitus that had recently 
changed.  The Veteran also indicated that his tinnitus had 
become constant over the past two to four years.  In August 
2008, the same VA doctor provided the opinion that the 
Veteran's tinnitus was not as likely as not related to 
military service, pointing out that the Veteran reported that 
his tinnitus began within the past two to four years.  

The Veteran was afforded a VA audiological examination in 
September 2008.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
file, noting his in-service exposure to loud instrument noise 
as an Army musician.  The examiner went on to diagnose the 
Veteran with recurrent tinnitus, noting that, when he was 
questioned about the onset of tinnitus, the Veteran initially 
responded that this condition had been present for 15 years, 
but upon further questioning, indicated that tinnitus had 
been present for over 40 years, since his time in service.  
The examiner concluded that, based on the discrepancies in 
the Veteran's reports regarding the onset of tinnitus, this 
condition was less likely than not secondary to military 
service.   

Significantly, in rendering his opinion, the September 2008 
examiner failed to acknowledge the Veteran's accounts of 
continued symptomatology since service and instead based his 
opinion on the fact that the Veteran's reported history 
regarding tinnitus appeared somewhat inconsistent.  In this 
regard, the Board notes that, placed in the context of the 
Veteran's other statements in support of his claim, the 
Veteran appears to have been attempting to express that, 
although he had experienced intermittent ringing in his ears 
since service, the constant ringing in his ears had a more 
recent onset.  As such, because the September 2008 opinion is 
based on an apparent miscommunication between the examiner 
and the Veteran, the Board finds that this opinion is of 
little probative value.  See Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background); see also Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's reports); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(stating that when the Secretary undertakes to provide a 
medical examination or obtain a medical opinion, he must 
ensure that the examiner providing the report or opinion is 
fully cognizant of the claimant's past medical history).  

The Board also acknowledges the August 2008 audiologist's 
opinion that the Veteran's tinnitus was not related to 
service, which was based solely on the Veteran's statement 
that he had experienced constant tinnitus for the past two to 
four years.  Significantly, the Veteran has since explained 
that he was referring only to the length of time that his 
tinnitus had been constant in providing this onset date, and 
not the date that he first noticed ringing in his ears, which 
was in fact during service.  As such, because the August 2008 
medical opinion is not based on an accurate factual premise, 
the Board finds that it is of little probative value.  
Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. 
Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not 
bound to accept medical opinions that are based upon an 
inaccurate factual background).

The Veteran is competent to report the symptoms of tinnitus.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge.  Such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the Veteran's realm of personal 
knowledge whether he has ringing in his ears.  Moreover, the 
Board finds that there is no reason to doubt the credibility 
of the Veteran in reporting that he has had tinnitus since 
service, which changed from intermittent to constant over the 
past few years. 

Based on the foregoing, the Board finds that the Veteran's 
tinnitus cannot be reasonably disassociated from his noise 
exposure during service.  He was exposed to noise during 
service and has provided competent and credible statements 
regarding continuity of symtpomatology since service.  
Accordingly, applying the 
benefit of the doubt doctrine, all doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Veteran's claim for service connection for tinnitus is 
granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


